Citation Nr: 1010023	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-29 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include generalized anxiety disorder and 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO denied 
entitlement to service connection for anxiety disorder.  
Jurisdiction over the Veteran's claim has remained with the 
RO in Wilmington, Delaware.  

In June 2008, the Board remanded this matter for further 
development.

Although the Veteran's March 2004 claim was for service 
connection for generalized anxiety disorder and the Board and 
RO have previously characterized the instant claim as one for 
service connection for that disability, the United States 
Court of Appeals for Veterans Claims (Court) has subsequently 
held that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  Thus, the Board has characterized the 
issue as a claim for service connection for a psychiatric 
disability, to include generalized anxiety disorder and PTSD. 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

The issue of entitlement to a TDIU has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2009).

A determination that a Veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a Veteran engaged in combat may include the 
Veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).  The Court has held that receiving enemy fire or 
firing on an enemy can constitute participation in combat.  
Sizemore v. Principi, 18 Vet. App. 264 (2004).  

A June 2004 medical examination report from the Delaware 
Disability Determination Service indicates that the Veteran 
has been diagnosed as having various psychiatric 
disabilities, including PTSD. 

A January 2004 VA mental health assessment note indicates 
that the Veteran's sister reported that the Veteran had been 
a loner ever since he returned from service.  He mumbled, was 
nervous, had poor hygiene, and engaged in repetitive actions.  
Furthermore, a February 2004 VA mental health clinic note 
reveals that the Veteran reported an apparent in-service 
stressor involving an explosion close to where he was 
stationed.

In its March 2007 and February 2010 written briefs, the 
Veteran's representative argued that the Veteran was entitled 
to a VA examination in order to determine the etiology of his 
psychiatric disability.  As the record contains competent 
evidence of a PTSD diagnosis that may be related to the 
Veteran's service and evidence that the Veteran has exhibited 
psychiatric symptoms since service, the Board agrees that an 
examination is needed to determine whether a relationship 
exists between any of the Veteran's psychiatric disabilities 
and service.  

Also, as the Veteran has been diagnosed as having PTSD, an 
attempt should be made to corroborate any alleged in-service 
PTSD stressor.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2009).  The VCAA's 
duty to assist includes a duty to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 C.F.R.  
§ 3.159(c)(4).  
 
A December 2003 VA medical evaluation note from the VA 
Medical Center (VAMC) in Wilmington, Delaware reveals that 
the Veteran had been transferred from the VAMC in 
Philadelphia, Pennsylvania for continuity of care.  The 
Veteran's VA treatment records from the Philadelphia VAMC 
have not yet been obtained.  As argued by the Veteran's 
representative in its February 2010 written brief, because VA 
is on notice that there are additional VA records that may be 
applicable to the Veteran's claim and because these records 
may be of use in deciding the claim, these records are 
relevant and an attempt to obtain them should be made.  
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records of the Veteran's 
treatment from the VAMC in Philadelphia, 
Pennsylvania.

2.  The AOJ should send the Veteran a 
PTSD Questionnaire.  He should be 
instructed to describe, with as much 
specificity as possible, all stressors he 
believes have contributed to his PTSD.  
He should describe the event, the 
location, the date (within at least a 
two-month period), and the unit he was 
attached to at the time of the event.  

If the Veteran provides sufficient 
information, the AOJ should take all 
reasonable measures to corroborate the 
alleged stressors that occurred during 
his military service.  The Veteran should 
be informed of any additional information 
that is needed to research his stressors. 

3.  After any additional VA treatment 
records have been obtained and associated 
with the Veteran's claims file,  schedule 
him for a VA psychiatric examination to 
determine the nature and etiology of his 
current psychiatric disabilities, 
including PTSD.  All indicated tests and 
studies should be conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that any of 
the Veteran's psychiatric disabilities 
(i.e. any disability shown at any time 
since his current claim) are 
etiologically related to service.  

The examiner must provide a rationale for 
each opinion.  If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so.

If the examiner finds that the Veteran 
meets the criteria for a diagnosis of 
PTSD, the examiner should specify the 
stressors supporting the diagnosis.

The examiner is advised that the Veteran 
is competent to report his symptoms, 
history, and participation in combat; and 
such reports must be considered in 
formulating any opinions.

The Veteran is advised that this 
examination is necessary to evaluate his 
claim, and that if he fails without good 
cause to report for the examination, that 
claim could be denied.

4.  The AOJ  should review the 
examination report to ensure that it 
contains the information requested in 
this remand and is otherwise complete.

5.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



